                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 LEAGUE OF WOMEN VOTERS OF WISCONSIN,
 and SASHA ALBRECHT,

                             Plaintiffs,
        v.
                                                                OPINION and ORDER
 DEAN KNUDSON, JULIE M. GLANCEY,
                                                                    19-cv-1029-jdp
 ROBERT F. SPINDELL, JR. MARK L. THOMSEN,
 ANN. S. JACOBS, MARGE BOSTELMANN,
 and MEAGAN WOLFE,

                             Defendants.


       Plaintiffs—the League of Women Voters of Wisconsin and a registered Wisconsin

voter—filed this case to block implementation of a state court mandamus order that would

have deactivated more than 200,000 Wisconsin voter registrations. The circuit court concluded

that the order was necessary under state law because there was evidence that the voters had

moved. See Zignego v. Wisconsin Election Comm’n, No. 19CV449 (Wis. Cir. Ct. Ozaukee Cty.

Dec. 17, 2019).

       Plaintiffs sought a preliminary injunction in this court, Dkt. 7, contending that the

order violated the Due Process Clause because the voters had not received notice and some of

them had not in fact moved. The court denied the motion as moot after the Wisconsin Court

of Appeals stayed the deactivation order pending appeal. Dkt. 53. On February 28, 2020, the

Court of Appeals reversed the writ of mandamus. See Zignego v. Wisconsin Election Comm’n, 2020

WI App 17 (Ct. App. Feb. 28, 2020). That order has been appealed, but the Wisconsin

Supreme Court hasn’t yet decided whether to hear the case.
       Meanwhile, several motions were filed in this case. The plaintiffs in the state court case

filed a motion to intervene, Dkt. 21, along with a proposed motion to dismiss or stay the case,

Dkt. 23. The Wisconsin Legislature likewise filed a motion to intervene, Dkt. 35, along with

its own proposed motion to dismiss or stay, Dkt. 37. And the defendants in this case—the

members of and an administrator for the Wisconsin Elections Commission—moved to dismiss

or stay the case as well. Dkt. 41.

       All three of the motions to dismiss raise a version of the same argument: the underlying

state court proceedings may resolve the plaintiffs’ concerns, so the court should dismiss this

case without prejudice as unripe or, at the least, stay it until the resolution of the state court

proceedings under the abstention doctrine established in Railroad Commission of Texas v. Pullman

Co., 312 U.S. 496 (1941). Plaintiffs oppose dismissal of the case and instead ask the court to

hold the case in abeyance “until such time as the state court proceedings have concluded

through all appeals in the Wisconsin state court system.” Dkt. 52, at 2.

       The court will grant the Wisconsin Elections Commission’s motion and dismiss this

case on ripeness grounds. At this point, plaintiffs’ claims in this case rest on two speculative

premises: (1) the Wisconsin Supreme Court will reverse the Court of Appeals and reinstate the

deactivation order; and (2) the Wisconsin Supreme Court will not direct the commission to

provide affected voters adequate notice. One or both of these things may not occur. “A claim

is not ripe for adjudication if it rests upon contingent future events that may not occur as

anticipated, or indeed may not occur at all.” Texas v. United States, 523 U.S. 296, 300 (1998)

(citations and quotation marks omitted).

       Plaintiffs say that their claims are ripe regardless of the outcome of the state-court

litigation because in June 2019, before the state court litigation arose, the Wisconsin Election


                                                2
Commission adopted a plan to deactivate the registrations of the subject voters on a 12- to 24-

month timeline. According to plaintiffs, deactivating voters in accordance with this plan would

violate voters’ due process rights because the Commission has not yet provided adequate pre-

deactivation notice. The Commission disputes this version of events. It says that although it

issued a memo in June 2019 that discussed a possible plan for future deactivations, see

Dkt. 11-2, that memo was not a definitive deactivation plan. The Commission emphasizes that

it hadn’t yet adopted any firm plan for deactivating the registrations of the subject voters, nor

had it made determinations about what notice would be provided in connection with any such

deactivations.

       In any event, the precise status of the Commission’s plan for eventual deactivations

isn’t relevant now: that plan was upended by the state-court litigation, and neither party

contends that the Commission can move forward with deactivations while the litigation

remains pending. Plaintiffs cannot bring a challenge based on speculation about what the

Commission might do after the litigation resolves. And even setting aside the state court

litigation, the court would conclude that plaintiffs’ challenge to the Commissions’ 12- to 24-

month deactivation plan is unripe because the Commission has never indicated that it is

planning to deactivate voter registrations without first providing notice.

       The constitutional problems that plaintiffs are anticipating are precisely the type of

“remote contingencies” that the ripeness doctrine is designed to prevent courts from

adjudicating. Meridian Sec. Ins. Co. v. Sadowski, 441 F.3d 536, 538 (7th Cir. 2006). If, in the

future, the Commission adopts a concrete plan for deactivating voter registrations, and if

plaintiffs believe that plan is unconstitutional, they are free to refile their lawsuit. But as of

right now, the court lacks subject matter jurisdiction over plaintiffs’ claims.


                                                3
       Because the court is dismissing the case on ripeness grounds, it need not reach the

motions to intervene filed by the state court plaintiffs and the Wisconsin Legislature. Those

motions are denied as moot.



                                          ORDER

       IT IS ORDERED that:

       1. Defendants’ motion to dismiss, Dkt. 41, is GRANTED. This case is DISMISSED
          without prejudice for lack of subject matter jurisdiction.

       2. The motions to intervene filed by the state court plaintiffs and the Wisconsin
          Legislature, Dkt. 21 and Dkt. 35, are DENIED as moot.

       3. The clerk of court is directed to enter judgment for the defendants and close this
          case.

       Entered April 2, 2020.

                                          BY THE COURT:

                                          /s/
                                          ________________________________________
                                          JAMES D. PETERSON
                                          District Judge




                                             4
